 
[indeplogo.jpg]



April 1, 2009




James R. Toburen, Trustee
Sandra K. Nichols, Trustee
David L. Hatfield, Trustee
MainStreet Financial Corporation Employee Stock Ownership Trust
629 W. State Street
Hastings, Michigan 49508


 
Re:
Loan Facility from Independent Bank (successor to Independent Bank South
Michigan) (the “Bank”)



Dear Trustees:


This letter (the “Letter Agreement”) pertains to the credit facility outstanding
from the Bank to MainStreet Financial Corporation Employee Stock Ownership Trust
(the “Borrower”) pursuant to a certain Loan and Pledge Agreement, Promissory
Note, and other related documents and agreements dated December 22, 2006, by and
between the parties, as the same may be amended, modified, supplemented,
restated, or replaced from time to time (collectively, the “Loan Documents”),
which facility involves a term loan in the original principal amount of $284,280
(the “Loan”).


Conditional Waiver of Failure to Meet Certain Covenants


The Bank and the Borrower acknowledge the Loan Documents require MainStreet
Financial Corporation (the “Guarantor) to achieve a consolidate return on assets
(ROA) of greater than 0.00%, measured quarterly in accordance with generally
accepted accounting principles and regulatory requirements. The Guarantor has
advised the Bank that the Guarantor failed to achieve a consolidated ROA greater
than 0.00% during any quarter of 2008 and is not likely to achieve such required
ROA for the first two quarters of 2009.


The Bank and the Borrower acknowledge the Loan Documents require the Borrower’s
thrift subsidiary to remain “well capitalized”.  The Borrower has advised the
Bank that the Borrower’s thrift subsidiary failed to be “well capitalized” at
12/31/2008 and is not likely to achieve a “well capitalized” regulatory
designation for the first two quarters in 2009.


In addition, the Bank and the Borrower acknowledge the Loan Documents require
the Guarantor to maintain consolidated non-accrual loans and ORE of less than
20% of Tier 1 capital and less than 1.5% of total loans, in each case measured
quarterly in accordance with generally accepted accounting principals and
regulatory requirements. The Guarantor has advised the Bank that the Guarantor
failed to meet these covenants for one or more quarters in 2008 and may not
achieve these covenants for one or more quarters in 2009. The defaults described
in this paragraph and in the preceding paragraphs are collectively referred to
as the “Defaults”.


 
 
 

 
 

 
MainStreet Financial Corporation Employee Stock Ownership Trust
April 1, 2009
Page 2


The foregoing enumeration of Defaults is without prejudice to the rights of the
Bank to identify further defaults and events of the default, whether now
existing or hereafter arising, as and when said defaults become known to the
Bank.


As a result of the Defaults, the Loan is due and payable in full and the Bank is
entitled to exercise the remedies available to it under the Loan Documents and
applicable law.


The Bank hereby agrees to refrain and forbear from taking any action to enforce
its remedies with respect to the Defaults upon the following conditions:


(a)           The Borrower must remain, in all respects and at all times, in
full compliance with this letter Agreement;


(b)           Except for the Defaults, the Borrower and the Guarantor must
remain, in all respects and at all times, in full compliance with each of the
Loan Documents, including (without limitation) the obligation to make all
periodic payments on the Loan as and when due; and


(c)           The Guarantor must remain, in all respects and at all times, in
full compliance with each of the Business Loan Agreement, Promissory Note,
Pledge Agreement and Irrevocable Proxy, and other related documents and
agreements dated June 30, 2005, by and between the Bank and the Guarantor, as
the same may be amended, modified, supplemented, restated, or replaced from time
to time (collectively, the “Guarantor Loan Documents”), except to the extent
specifically waived in that certain letter agreement between the Guarantor and
the Bank dated on or about the same date as this Letter Agreement.


If any of the above conditions are not met at any time and for any reason, this
Letter Agreement and the Bank’s forbearance hereunder shall automatically
terminate, without notice to Borrower or Guarantor and without prejudice to any
rights of the Bank. Without limiting the generality of the foregoing, in such
event, the Bank shall be entitled to claim and collect damages from the Borrower
and Guarantor with respect to all periods in which any default or event of
default existed pursuant to any of the Loan Documents, including at all times
from and after the date of this Letter Agreement and including with respect to
the Defaults.


Notwithstanding the foregoing or anything to the contrary in this Letter
Agreement, this Letter Agreement and the Bank’s forbearance hereunder shall
expire automatically and without notice upon the earlier of: (i) June 30, 2009;
(ii) the occurrence of any default or event of default under any of the Loan
Documents, other than the defaults listed above; or (iii) the occurrence of any
default of event of any default under any of the Guarantor Loan Documents,
except to the extent specifically waived in that certain letter agreement
between the Guarantor and the Bank dated on or about the same date as this
Letter Agreement. Notwithstanding anything herein to the contrary, nothing in
this Agreement shall be construed so as to imply any commitment by the Bank to
forebear in any respect regarding any of the Loan Documents at any time on or
after June 30, 2009.


The Bank’s agreement to forbear hereunder shall be effective only upon the
acceptance and execution of this Letter Agreement on the part of the Borrower
and Guarantor, which must occur by 5:00 p.m. (EDT) on ­April ­­­­10, 2009 or
this Letter Agreement will be null and void and of no force or effect. The
Borrower’s and the Guarantor’s execution of this Letter Agreement shall
constitute their respective
 
 
 
 

 

 
MainStreet Financial Corporation Employee Stock Ownership Trust
April 1, 2009
Page 3                      


acknowledgement of the Defaults and the Bank’s rights and remedies resulting
there from, and shall further constitute the Borrower’s and the Guarantor’s
acceptance of and agreement to all of the terms and provisions of this Letter
Agreement.


In consideration of the Bank’s agreements set forth in this Letter Agreement,
the Borrower and the Guarantor each hereby: (a) releases, quits and forever
discharges the Bank and its affiliates, officers, directors, agents (including,
without limitation, its legal representatives), successors and assigns
(collectively, the “Bank Affiliates”) of and from any and all actions, causes of
actions, claims, demands, damages and liabilities of whatever kind and nature,
known and unknown, which the Borrower or the Guarantor now has, claims or
asserts, or might or could hereafter have, claim or assert, against the Bank or
any of the Bank Affiliates, arising or alleged to arise from any act, omission
or neglect of the Bank or any Bank Affiliate up to and including the date of
this Letter Agreement, with respect to the Loan, the Loan Documents, or any
transaction related thereto; and (b) waives any and all defenses, setoffs, or
counterclaims, of whatever kind and nature, known and unknown, under or with
respect to the Loan, the Loan Documents, or any transaction related thereto and
based upon any act, omission, or neglect of the Bank or any Bank affiliate up to
and including the date of this Letter Agreement. The Borrower and the Guarantor
each acknowledges that this paragraph, together will all other provisions of
this Letter Agreement, is freely and voluntarily made, without any duress or
coercion and after careful review, with the assistance of legal counsel, of all
of the terms and provisions hereof, and further acknowledges and agrees that the
release and waiver stated in this paragraph shall have been fully earned upon
the Bank’s execution of this Letter Agreement, shall not be subject to
rescission or nullification at any time hereafter due to the occurrence or
nonoccurrence of any subsequent event, and (notwithstanding anything in this
Letter Agreement to the contrary) shall survive the termination of this Letter
Agreement and the termination of the Bank’s forbearance hereunder.

 
INDEPENDENT BANK
 
/s/ Robert N. Shuster
 
Robert N. Shuster
Executive Vice President
 
 
AGREED AND ACCEPTED:
 
 
MAINSTREET FINANCIAL CORPORATION EMPLOYEE STOCK OWNERSHIP TRUST
 
/s/ James R. Toburen                       
James R. Toburen, Trustee
 
 
/s/ Sandra K. Nichols                      
Sandra K. Nichols, Trustee
 
 
/s/ David L. Hatfield                      
David L. Hatfield, Trustee
 
 
MAINSTREET FINANCIAL CORPORATION
 
/s/ David L. Hatfield                      
David L. Hatfield
President
 
 